tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list nos attn crupch kyo ecccccceeeeeeeceeeeeceneeeeseeaeseneaeetenees corporation a c ccccccccccececeesseeeeeeeeeceeeeeceseneetees corporation b ccsccssecssssssseesesseeseeeeeeeeeenenees state m oo cece ececccccceccecceccescecececesccecaeecsteeeneaeers si ' this is in response to a letter dated date as supplemented by correspondence dated date and date in which your authorized representative requested a ruling on your behalf under sec_414 of the internal_revenue_code the code’ you submitted the following facts and representations in support of your request corporation a is a not for profit corporation organized under the laws of state m corporation a was established for the purpose of providing administrative and management assistance to certain hospitals supporting community health ir state m and benefitting and assisting certain health organizations which are affiliated with church k these organizations include five hospitals hospitals each of which is a not for profit organization under state m law that is affiliated with church k corporation a established plan n effective date plan n is a defined_benefit_plan intended to be qualified under code sec_401 and is a church_plan under sec_414 that has not made an election under sec_410 to provide uniform pension benefits to eligible employees of the hospitals and other affiliated organizations which will ease the task of administering pension benefits to plan n is designed -2- employees of the hospitals and will facilitate the transfer of employees among the hospitals in accordance with corporation a’s goal of bringing integrated management to the hospitals and achieving economies of scale each of the hospitals maintained its own defined_benefit_plan or the hospital participated in a defined_benefit_plan of another organization affiliated with church k collectively the plans except for plan o maintained by one of the hospitals corporation b none of the other hospitals made an election under code sec_410 you represent that all of the plans are qualified under sec_401 and that each of the plans is a church_plan within the meaning of sec_414 effective date each of the plans merged into plan n with the exception of pian o which will be merged if and when the requested ruling is issued by the internal_revenue_service the merger of plan o into plan n will satisfy plan o’s and plan n’s provisions sec_5 of schedule of plan n provides that effective on and after the merger of plan o into plan n plan n shall be responsible for the payment of all benefits accrued under plan o including all such benefits in pay status on the effective date of the merger section of plan n provides that in the case of a merger of another qualified_plan into plan n each participant including participants who had their benefits transferred to plan n in connection with the merger shall be entitled to a benefit immediately after the merger equal to or greater than the benefit the participant would have received if plan n and the other plan had been terminated immediately prior to the merger and shall further be entitled to each optional form of benefit and any other benefit protected under code sec_411 to which the participant was entitled immediately prior to the merger section dollar_figure of plan o provides that it shall not be merged with any other plan unless each participant in plan o would receive a benefit immediately after the merger if the plan then terminated which is equal to or greater than the benefit the participant would have been entitled to receive immediately before the merger if plan o then terminated section c of plan n provides that no amendment shall be made that would deprive a participant of any benefit under plan n to which he would have been entitled if the participant's employment were terminated immediately prior to the effective date of the amendment pursuant to sec_1 and article of plan n a benefit under plan n includes the benefits accrued under plan o based on the above facts and representations you request a ruling that the status of plan n as a non-electing church_plan under code sec_410 will not be adversely affected by the merger of plan o into plan n code sec_414 defines a church_plan in part as a plan established and maintained by a church or by a convention or association of churches for its employees sec_1_414_e_-1 of the federal_income_tax regulations adds that a church_plan a plan established and at all times maintained for its employees by a church or by a convention or association of churches and that i f at any time during its existence a plan is not a church_plan because of a failure to meet the requirements set forth in this section it cannot thereafter become a church_plan the code provides that a church_plan is either not subject_to various qualification requirements generally applicable to qualified_plans or it is subject_to qualification requirements that pre-date the enactment of the employee retirement income security for example the flush language of sec_401 provides that act of erisa paragraphs and of sec_401 do not apply to non-electing church plans thus requirements relating to joint and survivor annuities plan mergers anti-alienation and others generally do not apply to church plans similarly sec_4975 provides that church plans are generally not subject_to the prohibited_transaction rules under sec_4975 in other areas pre-erisa requirements apply such as the minimum vesting and participation rules applicable to qualified_plans prior to the enactment of erisa rather than the stricter rules currently applicable to qualified_plans under sec_410 code sec_410 provides that if a church_or_convention_or_association_of_churches which maintains any church_plan makes an election under this subsection then the provisions of this title relating to participation vesting funding etc shall apply to such church_plan as if such provisions did not contain an exclusion for church plans this section further provides that such an election is binding with respect to the plan and once made is irrevocable sec_1_410_d_-1 of the regulations provides that an election under code sec_410 with respect to any church_plan shall be binding and irrevocable with respect to such plan similarly church plans are generally not subject_to the provisions of titles and iv of erisa see sec_4 of erisa u s c section b thus for most church plans the various rules of title regarding reporting disclosure vesting participation funding fiduciary responsibility and enforcement including preemption do not apply a parallel provision is found in section of erisa u s c sec_1321 with regard to title lv of erisa titles and iv also provide church plans with the election not to be treated as a church_plan for purposes of those titles in this case corporation a proposes to merge plan o an electing church_plan into plan n a non-electing church_plan plan o and plan n each have provisions that would protect accrued_benefits in the case of a merger of plan o into plan n however plan o is subject_to the full array of rules applicable to qualified_plans under the code and titles and iv of erisa these rules include participation vesting funding reporting disclosure and fiduciary requirements enforcement of participants’ rights in addition to the protection of accrued_benefits further the election made by plan o once made shall be irrevocable the prohibition against a revocation of the d election applies to plan o as a whole and not just to the benefits accrued any transaction that serves to revoke the d election directly or indirectly violates the oy i requirement of irrevocability subsequent to the proposed merger of plan o into plan n corporation a intends that the merged plan will be treated as a non-electing church_plan because a portion of the merged plan would be attributable to plan o however plan o’s election would be effectively revoked by the merger in violation of sec_410 thus we conclude that the status of the merged plan plan n as a non- electing church_plan would be adversely affected by a merger of plan o into plan n this letter expresses no opinion as to whether the above plans satisfy the requirements for qualification under code sec_401 or constitute church plans under sec_414 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the employee_plans area manager area this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent the original of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions or concerns please contact sincerely yours horde al litt le ofr donzell h littlejohn acting manager employee_plans technical group cc enclosures copy of deleted letter notice
